DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a continuation application (CON) of U.S. Application Serial Number 14/503910, filed 10/1/2014, now US Patent 10352925, which is a CON of U.S. Application Serial Number 13/442453, filed 4/9/2012.  This application claims benefit to U.S. Provisional Application Serial Number 61/475472, filed 4/14/2011.  Claims 1-20 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a zinc responsive probe, classified in G01N21/6428.
II. Claims 9-16, drawn to a method of detecting zinc release or uptake by cells, classified in G01N33/5091.
III. Claims 17-20, drawn to a method of evaluating the quality of an oocyte for fertilization, classified in A61B17/435.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed .
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product because the zinc responsive probe can also be used to detect zinc release or uptake by cells.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the endpoint of process II is the detection of zinc release or uptake from cell(s) whereas the endpoint of process III is an evaluation of the quality of an oocyte for fertilization.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and/or
•    the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election
During a telephone conversation with Jason Bond on 9/21/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 9-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 9-16 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 11/13/2020 has been considered by the examiner.  NPL cite 36 is lined through because it is a repeat of NPL cite 6.  NPL cites 6 and 29 are lined through because the documents have not been received in the instant application or any parent application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9 and 11-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gee, US 2009/0181364 (US Patent Application Publication cite 4, IDS, 11/13/2020; herein “Gee”).
Gee teaches methods of non-invasively detecting zinc secreted by living cells with a fluorogenic Zn-responsive probe wherein a detectable optical response (signal change over time) is correlated with zinc ions (zinc concentration), i.e. non-invasively detecting Zn release and/or uptake by a cell or cells compromising: a) contacting a sample comprising a cell or cells with a Zn-responsive probe; b) detecting the signal emitted by the signaling moiety over time; and c) correlating signal emitted with Zn concentration [0114-7], anticipating claim 9.  Gee teaches that the Zn-responsive probe can be attached to a surface which can be a plate, bead, well, slide or biopolymer [0145-8] anticipating claims 11 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9-14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gee in view of Suzuki et al., 2010 (NPL cite 25, IDS, 11/13/2020; herein “Suzuki”).
The discussion of Gee regarding claims 9 and 11-12 set forth in the rejection above is incorporated herein.
Gee teaches methods of non-invasively detecting zinc secreted by living cells or in the extracellular space surrounding cells with a fluorogenic Zn-responsive probe ([0033], [0179], [0117], Example 6 [0218-20]) wherein a detectable optical response (signal change over time) is correlated with zinc ions (zinc concentration), i.e. non-invasively detecting Zn release and/or uptake by a cell or cells compromising: a) contacting a sample comprising a cell or cells with a Zn-responsive probe; b) detecting the signal emitted by the signaling moiety over time; and c) correlating signal emitted with Zn concentration [0114-7].  Gee teaches that the Zn-responsive probe can be attached to a surface which can be a plate, bead, well, slide or biopolymer [0145-8].  Gee teaches that the cells used for detecting Zn secreted from or in the extracellular space surrounding the cells can comprise ovary cells [0180], but doesn’t specifically recite detecting Zn secreted from or in the extracellular space surrounding metaphase-II-arrested oocytes leaving metaphase-II arrest wherein the detecting comprises an increase in extracellular Zn concentration.  However, a person of ordinary skill in the art at the time of the invention would have found it obvious to use Gee’s method of non-invasively detecting Zn secreted from or in the extracellular space surrounding cells to detect zinc secreted from or in the extracellular space around metaphase-II-arrested 
Suzuki teaches detecting Zn in metaphase-II-arrested oocytes leaving metaphase II arrest (“mII arrest” in Suzuki refers to metaphase II arrest and “mII oocytes” are oocytes arrested at metaphase II in Suzuki) wherein the detecting comprises a decrease in intracellular Zn concentration (p. 2661, “Imaging relative [Ca2+i] and available [Zn2+]”; p. 2662, “Zn2+ is required to maintain mII arrest in mouse oocytes”; Figs. 1F,G, S1D, S2), which because Zn is elemental (i.e. is not being created or destroyed in the process), comprises an increase in extracellular Zn concentration as the zinc leaves the cells (oocytes).
Suzuki teaches producing metaphase-II-arrested oocytes (mII-arrested oocytes) by stimulation with pregnant mare serum gonadotropin (PMSG) and human chorionic gonadotropin (hCG) (p. 2660, “Collection, culture and activation of oocytes”), then causing the mII-arrested oocytes to leave mII arrest by activation with strontium (Sr - as SrCl2), ethanol or the zinc-chelating agent N,N,N’,N’-tetrakis-(2-pyridylmethyl)-ethylenediamine (TPEN) (Ibid.), then the membrane permeant, fluorescent Zn2+-sensitive dyes FluoZin-3 or RhodZin-3 were used to determine the intracellular Zn concentration in the activated (induced to exit mII arrest) oocytes (p. 2661, “Imaging relative [Ca2+i] and available [Zn2+]”; p. 2662, “Zn2+ is required to maintain mII arrest in mouse oocytes”; Figs. 1F,G, S1D, S2), i.e. detecting Zn release from one or more oocytes with a Zn-responsive probe and detecting the signal emitted by the signaling moiety over time wherein the oocytes are metaphase-II arrested oocytes which have been induced to exit mII arrest.  Suzuki demonstrates that the mII-arrested oocytes 
Suzuki doesn’t teach measuring Zn concentration in mII-arrested oocytes after normal fertilization with sperm wherein the detecting comprises an increase in extracellular Zn concentration; however, a person of ordinary skill in the art at the time of filing practicing the method made obvious by Gee in view of Suzuki would have found it obvious to examine the concentration of Zn in mII-arrested oocytes which have been induced to exit mII arrest by fertilization with sperm wherein the detecting comprises an increase in extracellular Zn concentration because Suzuki teaches detecting Zn in mII-arrested oocytes induced to exit mII arrest (e.g. with Sr) wherein the detecting comprises a decrease in intracellular Zn (i.e. comprising a corresponding increase in extracellular Zn concentration) and Suzuki teaches that induction to exit mII arrest normally occurs during fertilization with sperm (Abst.; p. 2659, 1st ¶).
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to substitute Gee’s non-invasive method of detecting Zn secreted from or in the extracellular space surrounding ovary cells with a Zn probe attached to a surface for Suzuki’s invasive method of detecting zinc, which requires zinc-sensitive dyes (FluoZin-3 or RhodZin-3) to penetrate the cells, in order to detect an increase in extracellular zinc secreted from mII-arrested oocytes which have been induced to exit prima facie obvious.
Regarding claims 9, 11-12 and 16, Gee teaches that the Zn-responsive probe can be attached to a surface which can be a plate, bead, well, slide or biopolymer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10352925 (herein “’925”). 
prima facie obvious over claims 1 and 3-4 of ‘925.

Claims 9-11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of U.S. Patent No. 11125741 (herein “’741”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘741 recites a method of non-invasively detecting Zn release by a metaphase-II-arrested oocyte comprising: a) contacting a sample comprising a metaphase-II-arrested oocyte with a composition comprising a Zn-

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein each of said R3s are individually selected from: H, CH3 , an alkyl group, an O-alkyl group, an N-alkyl group, a linker group, an attachment group, and a linker group attached to an attachment group; wherein said R1 is selected from: H, CH3 , an alkyl group, a linker group, an attachment group, and a linker group attached to an attachment group; and wherein said R2 is a Zn binding group, wherein said Zn-responsive probe is present in said composition at a concentration between 1 x 10-5 M and 1 x 10-9 M; b) contacting said sample with sperm; and c) detecting the signal emitted by the Zn-responsive probe over time, wherein detecting said signal over time comprises capturing a time lapse series of images of the fluorescence level in the extracellular area surrounding said metaphase-II arrested oocyte such that at least one zinc spark is detected; claim 2 of ‘741 recites the Zn-responsive probe is attached to a surface; claim 4 of ‘741 recites wherein said correlating said signal comprises correlating the significant increase in extracellular Zn concentration to fertilization of the oocyte by the sperm and claim 5 of ‘741 recites that the method further comprises prima facie obvious over claims 1-2 and 4-5 of ‘741.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                                        
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651